                            United States District Court
                                      for the
                            Southern District of Florida

    John Agudelo and Yellow Project       )
    Management, Inc., Plaintiffs,         )
                                          )
    v.                                    ) Civil Action No. 18-22612-Civ-Scola
                                          )
    Jose M. Padron, Defendant.            )

             Order on Defendant’s Motion for Summary Judgment
      Plaintiffs John Agudelo and Yellow Project Management, Inc. bring this
suit for breach of fiduciary duty, unjust enrichment, and fraud against
Defendant Jose M. Padron in relation to a 2012 real estate transaction. The
Defendant now moves for summary judgment on all counts of the Plaintiffs’
Amended Complaint. (ECF No. 53.) For the reasons discussed below, the Court
denies the Defendant’s motion for summary judgment. (ECF No. 53.)
I.       Background
        Plaintiff Agudelo and Defendant Padron are from Venezuela. That is about
all they can agree on in this case. After a careful review of the parties’ depositions,
the Court will summarize the facts as presented by the parties.
        According to the Plaintiff, he and the Defendant met at a social gathering
at a mutual friend’s home in Venezuela. (Agudelo Deposition Transcript, 14:4-
11, ECF No. 51-1.) The Plaintiff testified that this occurred in approximately
2013 or 2014 (id. at 14:2-4) but the complaint alleges that this meeting occurred
in 2011. (ECF No. 37 at ¶ 10.) The mutual friend is Eugen Sader Bejarano.1
Sader Bejarano told the Plaintiff that the Defendant and/or his father were real
estate agents in Florida. (ECF No. 51-1 at 17:23-18:3.) The Plaintiff wanted to
purchase an investment property in Miami so he “solicited Mr. Padron’s counsel.”
(Id. at 18:10-12.) According to the Plaintiff’s testimony, he called Padron and they
had a conversation about the investment and Padron “agreed to look for different
options and started sending them to [Agudelo] via email.” (Id. at 19:12-15.)
Agudelo testified that since Padron’s father was the one with the real estate
business in Florida, “he [was] the one doing the proceedings.” (Id. at 20:4-6.)


1 Sader Bejarano has also sued Defendant Padron in a related case pending
before Judge Rodney Smith. Eugen Bejarano Sader v. Jose M. Padron, Case No.
18-cv-22891 (S.D. Fla.). Sader Bajarano is the son of the former Minister of
Health of Venezuela.
Padron’s father, also named Jose M. Padron (“Padron Senior”), is a Re/Max
agent. (Id. at 36:12-17.)
       The Defendant recommended that the Plaintiff incorporate a Florida LLC
to purchase the property. (ECF No. 55-1 at ¶ 15.) Padron would serve as the
manager of the Florida LLC and manage the property on Agudelo’s behalf. (Id. at
¶ 16.) The Florida LLC, Yellow Project Management, is not a party in this case.
Padron hired attorney Dennis Ponn to facilitate the purchase and closing of the
property. (Id. at ¶ 13.) Agudelo signed a Closing Authorization authorizing
Padron, as the manager of the Florida LLC, to “approve and sign all closing
documents, including the closing statement, on behalf of the [Florida LLC].” (ECF
No. 55-1 at Exhibit C.) Agudelo wired the purchase price of $1.6 million to
attorney Ponn’s escrow account and the Florida LLC purchased Unit 4104 at the
Jade in Miami Beach. (ECF No. 55-1 at ¶14.) The funds were wired from a
company owned by Agudelo: Yellow Project Management, Inc., a British Virgin
Islands company, also a Plaintiff in this case. (ECF No. 51-1 at 33:9-22.) Yellow
Project Management, Inc. is a company that consults for Chinese companies
doing infrastructure projects for the Venezuelan government. 2 According to
Agudelo’s testimony, the Venezuelan government pays the Chinese in oil and the
Chinese pay their contractors and consultants in dollars. (Id. at 51:22-52:15;
132:7-11.) Agudelo is the sole shareholder of the BVI company. (Id. at 33:15-22.)
       After the apartment was purchased, it is unclear who was paying the
maintenance expenses and taxes. Agudelo testified that “[a]ll that was being done
by Padron.” (Id. at 55:22-23.) He also testified that “I know Mr. Padron paid them.
And I also know that, in good part, he was given the money to pay that.” (Id. at
57:22-25.) When asked who would have given Padron the money, Agudelo
responded, Eugen Sader Bajarano. (Id. at 58:1-2.) According to Agudelo, Sader
Bajarano was living in the apartment for about two to three years. (Id. at 58:15-
16.) Agudelo never lived in the apartment. (Id. at 59:10-12.)
       According to the Plaintiff’s Statement of Undisputed Facts, in December
2017, “Padron Jr. transferred titled to the property from [the Florida LLC] to
himself, individually, and shortly thereafter transferred the property to Valizas
Corporation.” (ECF No. 55 at ¶ 58.) Agudelo never received proceeds from the
sale of the property. (Id.) When asked about this, Agudelo testified that he went
to Padron’s office in Miami in February 2018 “to see what happened with that
sale that was done without my knowledge whatsoever.” (ECF No. 51-5 at 64:12-
16.) But when asked if he “fl[ew] into Miami, specifically, to meet with Mr.
Padron,” Agudelo responded, “No.” (Id. at 9-11.)

2Agudelo testified that he named it “yellow” project management because it
was managing projects for the Chinese. (ECF No. 51-1 at 54:20-55:2.)
        During this meeting, Agudelo told Padron that Sader Bejarano needed
money and he (Agudelo) had come to speak to him on behalf of Sader Bejarano.
(Id. at 66:6-11.) Agudelo also asked Padron about the apartment:
              Q:      And you never asked anything about the Jade
                      apartment, when you were in the meeting with
                      Mr. Padron at JM Honda, did you?
              A:      Of course. I asked him. I asked him, what
                      happened with that; and I asked him, why it was
                      done that way and what they were going to do
                      with that money.
              Q:      Who is the “they” you are talking about?
              A:      What he was going to do with that money,
                      because that property was sold. And why weren’t
                      those monies returned to Yellow.
              ...
              Q:      And what did he say to you?
              A:      That he had to fix personal accounts; that he had
                      several problems with his finances and with taxes
                      and that he needed time to resolve them. We
                      started talking, regarding how much time he
                      needed to solve that situation. And then, after
                      that, the conversation was finished.
(ECF No. 51-1 at 67:8-68:7.) Agudelo visited the Defendant a second time to pick
up a power of attorney for an apartment in Caracas, Venezuela that he was
instructed to give Bejarano Sader. (Id. at 74:9-75:12.)
              Q:      It is your understanding that there was a
                      business deal between Mr. Padron and Mr.
                      Eugen, for Mr. Padron to sell him the apartment
                      in Caracas and, therefore, Mr. Sader needed to
                      complete the deal with a Power of Attorney to
                      transfer the title in Caracas.
              A:      That is as far as I know.
(Id. at 74:25-75:7.) Agudelo sued Padron in June of 2018 based on Padron’s sale
of Agudelo’s apartment without Agudelo’s knowledge. (ECF No. 1.)
        According to Padron’s testimony, he never spoke to Agudelo about the
apartment nor did he help Agudelo purchase the apartment. Padron testified
that he and Agudelo met in an office in Plaza Venezuela in 2011. (Padron
Deposition Transcript, Vol. I, 10:17-11:6, ECF No. 52-1.) There was no one else
in the office. (Id. at 11:10.) He was introduced to Agudelo via email or phone and
told to meet him at this office. (Id. at 11:11-13.) Padron was told that Agudelo
worked for the Ministry of Health under Eugen Bajarano Sader and they were in
need of some emergency equipment and ambulances. (Id. at 11:22-12:18.) They
did not communicate again until Padron “was instructed to send him the wire
transfer information.” (Id. at 15:12-15.) Padron testified that Sader Bajarano told
him to send the wire instructions to Agudelo (id. at 23:5-7) because Agudelo was
sending this payment to satisfy a debt owed by the Ministry of Health. (Id. at 15-
18.) According to Padron, the ultimate beneficiary of the payment was a company
called Inversiones Isgure. (Id. at 18:13.) The wire was sent to the escrow account
of attorney Dennis Ponn. (Id. at 18:23-24.) Inversiones Isgure is owned by
Eduardo Cartaya, Padron’s father in law. (Padron Deposition Transcript, Vol. II,
8:9-11, ECF No. 52-2.)
              Q:    If I understand your testimony, sir, the Ministry
                    of Health owed some money to Inversiones Isgure,
                    correct?
              A:    Correct.
              Q.    And the mechanism to make that payment was a
                    BVI corporation was going to send money to an
                    escrow account of Mr. Dennis Ponn in Miami,
                    Florida, correct?
              A.    I didn’t know it was a BVI corporation, so you’re
                    the one saying it . . . At that moment I didn’t
                    know.
              Q.    You just knew some money was coming from
                    somewhere?
              A.    Correct.
With that money, Padron purchased the apartment and retained control of the
apartment because he had a loan with Inversiones Isgure. (Id. at 35:16-20.)
              Q.    So if I understand your testimony, the money that was sent to
                    purchase the apartment was sent on behalf of the, as you
                    allege, the Ministry of Health.
              A.    Correct.
              Q.    Was a loan Inversiones Isgure made to you?
              A.    Correct
              Q.    And you used the proceeds of that loan to purchase an
                    apartment?
              A.    Correct.
(Id. at 26:6-16.) According to Padron, he incorporated and is the owner of Yellow
Project Management, LLC. (Id. at 29 at 7-9.) He cannot recall how he chose this
name. (Id. at 29:17-21.) Padron testified that he “took control of the apartment,
because I was the owner of the LLC” but because it was Inversiones Isgure’s
money, “I owed that money to Isgure.” (Id. at 38:7-10.) Padron also testified that
he never discussed anything related to the apartment with Agudelo prior to 2018.
(Id. at 40:14-17.)
        When asked about their meeting in 2018, Padron testified that Agudelo
visited him to pick up a power of attorney to an apartment in Venezuela. (ECF
No. 52-2 at 6:22-7:21.) According to Padron, Eduardo Cartaya, Padron’s father-
in-law was granting a power of attorney for an apartment in Caracas to Bejarano
Sader in exchange for an apartment in Miami. (Id. at 10:6-16.) When asked about
the relevance of the apartment swap to this case, Padron stated that “this is the
reason why Agudelo went to visit me and not to request what he later claimed,
that it was his [ ] apartment in [the Jade].” (Id. at 11:17-21.)
II.    Legal Standard
       Under Federal Rule of Civil Procedure 56, “summary judgment is
appropriate where there ‘is no genuine issue as to any material fact’ and the
moving party is ‘entitled to a judgment as a matter of law.’” See Alabama v. North
Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). At the
summary judgment stage, the Court must view the evidence in the light most
favorable to the nonmoving party, see Adickes v. S.H. Kress & Co., 398 U.S. 144,
158-59 (1970), and it may not weigh conflicting evidence to resolve disputed
factual issues, see Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir.
2007). Yet, where the record could not lead a rational trier of fact to find in the
nonmovant’s favor, there is no genuine issue of fact for trial. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
       Generally, “[o]nce the moving party has met its burden of showing a basis
for the motion, the nonmoving party is required to ‘go beyond the pleadings’ and
present competent evidence designating ‘specific facts showing that there is a
genuine issue for trial.’” United States v. $183,791.00, 391 F. App’x 791, 794
(11th Cir. 2010) (citation omitted). Thus, the nonmoving party “may not rest
upon the mere allegations or denials of his pleadings, but [ ] must set forth
specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
III.   Analysis
       A. Count I: Breach of Fiduciary Duty
      Based on the vastly different accounts of what occurred here, it is difficult
for the Court to even evaluate the Defendant’s motion for summary judgment.
The Defendant first moves for summary judgment on the Plaintiff’s count for
breach of fiduciary duty arguing that there is no evidence that the Defendant
owed the Plaintiff a fiduciary duty. (ECF No. 54 at 9-10.) The Plaintiff responds
by arguing that an implied fiduciary relationship exists where there is a
relationship of trust and confidence existing between the parties. (ECF No. 56 at
3.)
       “Under Florida law, an implied fiduciary relationship exists when there is
a relationship of trust and confidence existing between the parties, such as
‘where confidence is reposed by one party and a trust accepted by the other, or
where confidence has been acquired and abused.’” In re Basil St. Partners, LLC,
No. 9:11-BK-19510-FMD, 2012 WL 6101914, at *22 (Bankr. M.D. Fla. Dec. 7,
2012). See also Parker v. ASAP Plumbing of Gainesville, Inc., No. 08-cv-000024-
MP-AK, 2009 WL 10674131, at *2 (N.D. Fla. Dec. 16, 2009). Moreover, because
of the “fact-specific inquiry that must be undertaken to analyze whether an
implied fiduciary relationship exists . . . courts will often need to assess the
credibility of the parties involved. Thus, the determination of whether such a
relationship exists may not be well-suited for summary judgment.” In re Basil St.
Partners., 2012 WL 6101914 at *23.
       Here, the Defendant argues that he never spoke to Agudelo about the
apartment and Agudelo was represented by the Defendant’s father as his real
estate agent and Mr. Ponn as his attorney. (ECF No. 53 at 11.) The Plaintiff’s
evidence, however, indicates that the Defendant helped Agudelo look for
apartments in Miami, gave him wiring instructions to coordinate the purchase
of the property, and agreed to be the manager of Yellow Project Management,
LLC to help maintain the property on Agudelo’s behalf. (ECF No. 51-1 at 19:12-
15; ECF No. 55-1 at ¶¶ 14, 16-20.) The Plaintiff also signed a Closing
Authorization authorizing the Defendant to sign all closing documents on his
behalf. (ECF No. 55-1 at Exhibit D.) Therefore, the Court finds that there are
genuine disputes of material fact regarding whether the parties formed an
implied fiduciary relationship. Summary judgment as to Count I is denied.
      B. Count II: Unjust Enrichment
       The Defendant moves for summary judgment on Plaintiffs’ claim for unjust
enrichment arguing that the money that was transferred into Ponn’s escrow
account belonged to Yellow Project Management, Inc., not to Agudelo. (ECF No.
53 at 13.) Therefore, Agudelo does not have a claim for unjust enrichment. (Id.
at 14.) The Plaintiffs agree with the Defendant. “The Plaintiffs do not dispute that
the funds used to purchase the Property were sent from an account owned by
[Yellow Project Management, Inc.]. Therefore, Plaintiff Agudelo does not dispute
that he does not have a claim for unjust enrichment, and a claim for unjust
enrichment against the Defendant should be maintained and pursued by
Plaintiff [Yellow Project Management, Inc.].” (ECF No 56 at 6.) Therefore,
summary judgment as to Count II is denied as moot. Count II is a claim for
unjust enrichment by Plaintiff Yellow Project Management against the
Defendant.
      C. Count III: Fraudulent Misrepresentation
        The Defendant argues that Count III for fraudulent misrepresentation
should be dismissed because it fails to meet the heightened pleading requirement
of Rule 9(b). (EFC No. 53 at 14.) According to the Defendant, “Plaintiff has not
testified to any particulars, no precise statements; Plaintiff has not produced any
documents authored by the Defendant (not even one email or text message) in
support and has not provided the content and manner in which Defendant’s
statements and actions were misleading[.]” (Id. at ¶ 16.) According to the
Defendant, he never spoke to Agudelo about the property. According to Agudelo,
based on Padron’s representations, he wired money to an escrow account for the
purchase of the property, agreed to incorporate the Florida limited liability
company to take title to the property, and authorized Padron to sign the closing
documents as the manager of Yellow Project Management, LLC. (ECF No. 55-1
at ¶ 17.)
        To state a cause of action for fraudulent misrepresentation, a plaintiff
must prove: “(1) a false statement concerning a material fact; (2) the representor's
knowledge that the representation is false; (3) an intention that the
representation induce another to act on it; and, (4) consequent injury by the
party acting in reliance on the representation.” Coquina Investments v. Rothstein,
No. 10-60786-CIV, 2011 WL 4971923, at *13 (S.D. Fla. Oct. 19, 2011) (Cooke,
J.).
        There are a number of issues of material fact with respect to the elements
of Agudelo’s fraudulent misrepresentation claim. For example, Padron claims he
instructed Agudelo to wire the money because he was following the directions of
Bejarano Sader and the money was intended to satisfy a debt owed by the
Venezuelan government to Inversiones Isgure. (ECF No. 52-1 at 73:7-17.) On the
other hand, Agudelo believed he was sending the money, pursuant to Padron’s
instructions, to purchase an investment property that Padron would help
manage. (ECF No. 55-1 at 3.) “Whether [Padron] made false statements to
[Agudelo], knew his statements to [Agudelo] were false, and whether [Agudelo]
relied on those statements are questions of fact for the jury.” Coquina, 2011 WL
4971923 at *13. Accordingly, the Court denies summary judgment on Count III.
      D. Count IV: Fraudulent Concealment
      The Defendant moves for summary judgment as to Count IV for fraudulent
concealment arguing that fraudulent concealment requires that one party have
a duty to disclose information to the other party. (ECF No. 53 at 17.) Similar to
his argument regarding breach of fiduciary duty, the Defendant asserts that
because he owed no duty to the Plaintiff, there can be no claim for fraudulent
concealment. (Id. at 18.)
      As discussed above, the Court finds that there is still an issue of fact as to
whether the Defendant owed a duty to the Plaintiff. With regard to a duty to
disclose, if a jury were to find that the parties formed a fiduciary relationship,
then the Defendant likely had a duty to disclose to the Plaintiff that he was
planning to sell, and later sold, the apartment. See State v. Mark Marks, P.A.,
654 So. 2d 1184 (Fla. 4th DCA 1995) (“A fraud is committed for the failure to
disclose material information only when there is a duty to disclose such; and
such duty arises when one party has information that the other party has a right
to know because of a fiduciary or other relation of trust or confidence between
them.”). Accordingly, summary judgment is denied as to Count IV.

IV.   Conclusion
       The parties’ testimony is so vastly divergent in this case that the Court
feels compelled to remind counsel of their duty of candor to the court. “All
attorneys, as officers of the court, owe duties of complete candor and primary
loyalty to the court before which they practice. An attorney's duty to a client can
never outweigh his or her responsibility to see that our system of justice
functions smoothly.” Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1546
(11th Cir. 1993).
       Based on the foregoing, the Court denies the Defendant’s motion for
summary judgment. (ECF No. 53.)
      Done and ordered at Miami, Florida, on August 14, 2019.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
